DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powley (US 20160117905).
Regarding claim 1, the claimed at least one microphone is met by the remote microphones (Powley: figure 3).
The claimed output device is met by the television (Powley: figure 4).
The claimed processor is met by the processors (Powley: figure 8 and paragraph 70).
The claimed processor in communication with the at least one microphone via a microphone communication link and with the output device via an output device communication link is met by the 
The claimed receive over the microphone communication link captured sound data based on a sound captured by the at least one microphone is met by the detecting of a sound and transmitting it to the sound-monitoring system (Powley: paragraphs 36-42).
The claimed determine whether the captured sound data corresponds to a first alert sound of a plurality of alert sounds is met by the sound analysis engine analyzing the sound for a match (Powley: paragraphs 43-45).
The claimed in response to determining that the captured sound data corresponds to the first alert sound, determine an output alert profile for the first alert sound is met by the generating of a message to send to the user (Powley: paragraph 45).
The claimed send, to the output device, instructions to perform the output alert profile is met by sending the message to the user (Powley: paragraph 45).
The claimed output device being configured to perform the output alert profile upon receiving the instructions is met by the displaying of the message to the user (Powley: paragraph 45).

Regarding claim 2, the claimed at least one microphone further comprises attachment means for attaching the at least one microphone to a surface or object close to a captured sound source is met by the installing of the remote microphones nearby to sound generating sources (Powley: paragraph 39).

Regarding claim 7, the claimed processor is located on a remote server or cloud based computing system, and the microphone communication link and output communication link each 

Regarding claim 8, the claimed receive trained sound data and a customized alert profile related to the trained sound data; store the trained sound data as corresponding to one of the plurality of alert sounds; and in response to receiving the captured sound data from the at least one microphone, the processor being further configured to: determine whether the sound is the trained sound; in response to determining that the captured sound data is the trained sound data, determine that the captured sound data corresponds to one of the plurality of alert sounds; and send, to the output device, instructions to perform the output alert profile is met by the storing of defined sound profiles (Powley: paragraphs 30-31) and determining if the sounds match (Powley: paragraphs 43-45).

Regarding claim 9, the claimed enter into a training mode; receive a training sound data from the at least one microphone; store the training sound data as corresponding to one of the plurality of alert sounds; and exit the training mode; and in response to receiving the captured sound data from the at least one microphone, the processor being further configured to: determine whether the captured sound data corresponds to the training sound data; and in response to determining that the captured sound data corresponds to the training sound data, determine that the captured sound corresponds to one of the plurality of alert sounds is met by the system detecting an unrecognized sound, entering that sound into memory and accepting user input, then later checking detected sounds against that unrecognized sound and alerting the user (Powley: paragraph 33).

Regarding claim 12, the claimed processor is further configured to determine, at least partially, via machine learning, whether the captured sound data corresponds to one of the plurality of alert 

Regarding claim 13, the claimed processor is further configured to: determine whether the captured sound data exhibits a first characteristic of the first alert sound, the first characteristic comprises an audio signal amplitude over a first threshold; in response to determining that the captured sound data exhibits the first characteristic; sending to the output device instructions to perform the output alert profile; and the output device being configured to perform the output alert profile upon receiving the instructions is met by the sound profiles storing an acoustic signature including characteristics of a particular sound (which would inherently include amplitude) (Powley: paragraph 31).

Regarding claim 14, the claimed processor is further configured to: determine whether the captured sound data exhibits a first characteristic of the first alert sound, the first characteristic comprises an audio signal frequency within a first frequency range; in response to determining that the captured sound data exhibits the first characteristic, sending to the output device instructions to perform the output alert profile; and the output device being configured to perform the output alert profile upon receiving the instructions is met by the sound profiles storing an acoustic signature including frequency of a particular sound (Powley: paragraph 31).

Regarding claim 16, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 17, the claimed output device, the at least one microphone and the processor are connected via a local wireless network is met by the wireless communication between the system and microphones (Powley: paragraph 39).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powley in view of Official Notice.

Regarding claim 11, the claimed at least one microphones include a visual element to indicate that the at least one microphone is working is not specifically disclosed by Powley. Examiner takes Official Notice that it is well known to one of ordinary skill in the art for electronic devices to include visual elements, such as an LED, to indicate the status of that electronic device. Modifying Powley to include an LED to indicate the operating status of the remote microphone would increase the overall 

Regarding claim 15, the claimed at least one microphones are capable of being configured to a long range mode and a short range mode is not specifically disclosed by Powley. Examiner takes Official Notice that it is well known to one of ordinary skill in the art for microphones to have different detection modes including short and long range modes. Modifying Powley to include a short and long range mode microphone would increase the utility of the system by providing different means by which to detect sound. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Powley according to Official Notice.

Allowable Subject Matter
Claim 19 is allowed.
Claims 3-6, 10, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose nor suggest an alert system that determines a plurality of categories of sounds based on machine or deep learning each having a category output alert profile for alerting a user. The closest prior art to Powley fails to disclose this particular category implementation.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689